Citation Nr: 9905680	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  93-09 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Little Rock Regional Office (RO) April 1992 rating decision 
which denied service connection for residuals of a left foot 
injury.  In January 1995 and April 1996, the case was 
remanded to the RO for additional development of the 
evidence.


FINDING OF FACT

The veteran has a shrapnel scar over the left lateral 
malleolus, and the evidence demonstrates that it is likely 
the result of injury sustained in active service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, a 
scar on his left lateral malleolus was incurred during active 
wartime service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record indicates that the veteran's claim of 
service connection for residuals of a left foot injury is 
well grounded.  38 U.S.C.A. § 5107(a).  VA, therefore, has a 
duty to assist him in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  In this regard, the Board notes 
that all available pertinent records have been obtained and 
associated with his claims folder.  On review of such 
material, the Board is satisfied that the veteran has been 
adequately assisted in the development of his claim, and that 
there are no outstanding records which the RO has not 
obtained or attempted to obtain.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for certain disabilities 
such as arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).

g that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  

The veteran's service medical records do not reveal any 
report or clinical finding referable to any symptomatology or 
disability involving his left foot or ankle at the time of 
service entrance or separation medical examination in October 
1967 and December 1970, respectively, but in May 1970, he 
complained of a left foot "problem;" he was given Darvon 
for pain and relieved from physical training for 2 weeks.  

Medical records from the period of the veteran's Army Reserve 
service from February 1982 to October 1990 reveal that, on 
periodic examination in July 1989, he reported a history of 
left foot trauma in 1968; on examination, he indicated that 
he developed sharp pain in the left foot after physical 
exertion approximately two months earlier, but no clinical 
findings were made on examination.  In May 1990, he reported 
pain in the left foot; regarding his pertinent history, he 
indicated that he sustained injury to the left fibula when a 
land mine exploded during service in Vietnam in 1968; 4 weeks 
later, he reportedly sustained a crush injury when a dump 
truck ran over the top of his left foot.  On examination, an 
old scar was noted over the area of the left lateral fibula, 
and he was noted to have severe bilateral pes equinus 
(extremely high instep or "horse's" foot).  X-ray study of 
the left foot and ankle revealed no significant bony 
abnormalities, but a small plantar heel spur was present.  

The veteran's service records reveal that he was stationed in 
Thailand from June 1968 to June 1969.  Although he was not 
awarded any combat-related decoration, he received the 
Vietnam Service Medal.  

In his October 1992 substantive appeal, the veteran indicated 
that, while stationed in Thailand, he performed duties in 
support of troops in Vietnam including transportation of 
ammunition to Vietnam.  On one occasion when in Vietnam in 
December 1968, his unit was reportedly attacked by mortar 
fire; during the attack, he sustained shrapnel injury above 
the left ankle, requiring medical treatment.  Approximately 6 
weeks later, he reportedly sustained another left foot injury 
when he slipped and fell under a 5-ton dump truck; he was 
placed on light duty, the foot was placed in a cast, and he 
walked on crutches for a time.  Finally, he indicated that he 
experienced swelling and left foot pain since the in-service 
injuries.

At a December 1992 RO hearing, the veteran essentially 
confirmed his contentions regarding the claimed in-service 
injury to his left lower extremity, indicating that he 
received intermittent medical treatment prior to service 
separation.  His service separation medical examination, at 
which time he indicated that he experienced problems with the 
left foot, reportedly consisted only of a brief interview 
with a doctor.  He testified that he continued to experience 
intermittent left foot problems after service, but did not 
seek medical treatment until about 1990, when they became 
more persistent and severe.  

On VA orthopedic examination in December 1992, the veteran 
indicated that he sustained left foot and ankle injuries 
during active service and now experienced intermittent 
burning and swelling of the left foot.  His treatment 
reportedly consisted of soaking the foot, but did not include 
any medication.  On examination, there was no evidence of 
swelling, deformity, instability, or muscle atrophy, and he 
walked with a normal gait; a non-tender scar was noted over 
the distal third of the lateral aspect of the left leg.  X-
ray study of the left foot and ankle did not reveal any 
abnormalities.  Shell fragment wound to the lateral aspect of 
the left distal leg and possible crush injury to the left 
foot, by history, were diagnosed.

Medical records from J. Werner, D.P.M., dated in July 1993, 
reveal that he examined the veteran in connection with left 
foot and ankle pain.  Reportedly, his left foot and ankle 
problems developed as a result of a shrapnel injury in 
Vietnam approximately 21 years earlier.  Dr. Werner's 
determination was that it was indeed quite possible that the 
veteran's soft tissue symptomatology (possibly consisting of 
sural nerve entrapment) was related to in-service injury and 
surgery.  In April 1994, Dr. Werner again examined the 
veteran, indicating that his left ankle discomfort was 
consistent with possible entrapment of the sural nerve in the 
area of previous trauma.

On VA orthopedic examination in June 1995, the veteran 
indicated that he sustained a shrapnel injury to the left 
ankle when he was stationed in Vietnam and another injury 
when his left foot was run over by a dump truck.  At the time 
of the examination, his symptomatology reportedly consisted 
of pain, swelling, and numbness of the left foot.  On 
examination of the left foot, there was no evidence of 
swelling, redness, effusion, and the range of motion was 
full; manipulation of the foot did not cause him any pain but 
the peroneal tendon was painful to palpation; a well-healed 
scar was noted over the left lateral malleolus.  X-ray study 
of the left ankle revealed a calcaneal spur, but there was no 
evidence of any other significant bony abnormality.  The 
examiner's opinion was that the veteran had a chip fracture 
of the lateral malleolus, by history, a history of fracture 
of the left foot "which seemingly has gone on to heal", and 
a history of a possible crush injury to the left foot "which 
pretty much has subsided"; it was believed that he had a 
shrapnel or shell fragment wound to the lateral aspect of the 
lateral malleolus area with no significant damage.  At that 
time, he had tendonitis in the peroneus brevis tendon and 
tendon sheath behind the medial malleolus which were 
determined by the examiner to not be related to the veteran's 
in-service injury.

Based on the foregoing, the Board finds that the evidence 
supports service connection for a scar on the left lateral 
malleolus.  The veteran's service records, as discussed 
above, reveal that he served in Thailand from 1968 to 1969 
and was awarded the Vietnam Service Medal (for service in 
support of actions in Vietnam).  Although such records do not 
show that he was awarded any combat-related decorations or 
that he actually served in Vietnam, he has consistently 
indicated, in writing and through oral testimony in 1992, 
that he in fact served in Vietnam during his tour of service 
in Thailand, and that he sustained shrapnel injury to his 
left foot while in Vietnam.  Although the available service 
medical records do not actually show treatment for shrapnel 
injury, the veteran provided detailed information regarding 
the dates and locations of the claimed in-service treatment 
received following the alleged injury; such detailed and 
credible information is not contradicted by any other 
evidence of record.

Moreover, post-service medical evidence of record, as 
discussed above, clearly shows the presence of a well-healed 
scar over the veteran's left lateral malleolus.  Although the 
exact time and circumstances of an injury resulting in such 
scar is not clear (as the presence of such scar was initially 
documented during medical treatment in May 1990), VA and 
private physicians examining the veteran opined that the scar 
was consistent with residuals of a shrapnel injury; they did 
not suggest that the scar was of relatively recent origin so 
as to indicate that an injury may have been sustained after 
separation from active service.  The Board finds this point 
particularly persuasive in the instant case.  

The Board observes that, in a service connection claim, the 
veteran prevails if the evidence is in relative equipoise.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the Board concludes that the clinical evidence, 
together with the veteran's own credible contentions 
regarding incurrence of injuries in service, supports service 
connection for a scar on the left lateral malleolus.  


ORDER

Service connection for a scar over the left lateral malleolus 
is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

